 In the Matter Of WATERFRONTEMPLOYERSASSOCIATIONOF THEPACIFICCOAST, WATERFRONTEMPLOYERSASSOCIATION OF CALIFORNIA, WATER-FRONT EMPLOYERSOFWASHINGTON,WATERFRONTEMPLOYERS OFPORTLAND, BRADY-HAMILTON STEVEDORES, INC., ETAL.,EMPLOYERSandINTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION,C. 1. O., PETITIONERCase No. 00-R-1690.-Decided September 28, 19.46Mr. Thomas J. Davis, Jr.,for the Board.Brobeck, Phlegerc6Harrison, by Mr. Richard Ernst,of San Fran-cisco, Calif., for the Coast Association and the California Association,Northern Division; and, in association withPaul, Hastings & Edmonds,byMr. Lee G. Paul,of Los Angeles,Calif., for the California Association, Southern Division.Krause and Evans,byMr. Gunther F. Krause,of Portland, Oreg.,for certain companies,, and, in association withMr. Richard Ernst,ofSan Francisco, Calif., for the Portland Association.Mr. Edward G. Dobrin,of Seattle,Wash., andMr. Richard Ernst,of San Francisco, Calif., for the Washington Association.Lillick, Geary, Olson cPc Charles,byMr. Harold S. Dobbs,of SanFrancisco, Calif., for E. K. Wood Lumber Company.Gladstein, Anderson, Resner, Sawyer do Edises,byMessrs. RichardGladstein, Norman Leonard,andHerbert Resner,of San Francisco,Calif., andMr. Michael P. Johnson,of SanFrancisco, Calif., for thePetitioner.Bassett c• Geisness,byMr. John Geisness,of Seattle, Wash., for theILA, Local 38-36, and the ILA, Local 38-78A.Mr. Seymour Cohen,ofcounselto the Board.IAlbina Dock Company ;Balfour, Guthrie& Company ; Brady-HamiltonStevedores, Inc. ;Bulk Carrier Corporation;Clark Wilson Terminals, Inc. ; Coastwise Line ; Columbia BasinTerminals;Columbia River Stevedore Company ; Independent Stevedore Company ; Inter-state Terminals;W. J. Jones & Son;Liddell&Clark ; Linnton Terminals;Longview Steve-doring Company;Lower Columbia Stevedoring Company ; J.J.Moore & Company, Inc. ;Nor Pao Shipping Company ; Paclflc-AtlanticSteamship Company ; Portland StevedoringCompany ; States Steamship Company ; West Oregon Terminals.71 N L. R. B , No. 15121 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONDIRECTION OF ELECTIONANDORDERSTATEMENTOF THECASEUpon a petition duly filed, hearing in this case was held at SanFrancisco, California, from June 18 to 25, 1946, and at Seattle, Wash-ington, on June 27, 1946, before Joseph C. Wells, hearing officer.During the course of the hearing, motions for dismissal of the petitionwere made as follows. (1) by the Waterfront Employers Associationof the Pacific Coast, herein called the Coast Association, on the groundsthat it does not bargain collectively with respect to employees of thetype here sought to be represented, either on its own behalf or on behalfof others, and that it does not employ such employees; (2) by theWaterfront Employers Association of California and the WaterfrontEmployers of Washington, herein called the California Associationand the Washington Association, respectively, on the ground that therewas no showing of a request to bargain with those associations or theirrefusal to do so; (3) in behalf of all of the companies named in thepetition on the ground that there has been no showing that they wererequested to bargain on a coast-wide unit basis or that they have re-fused so to bargain; and. (4) by E. K. Wood Lumber Company on thegrounds that it is not a member of any of the associations named andthat it does not employ employees of the type here sought to be repre-sented.The hearing officer referred these motions to the Board. Forreasons stated hereinafter, all motions to dismiss are hereby denied,except the motion made by E. K. Wood Lumber Company which wegrant, inasmuch as Petitioner does not contest the validity of the asser-tions of that company.The hearing officer denied motions made bythe regional employer associations that the proceeding be severed andthat independent and separate hearings be held in the four bargainingareas.We have reviewed these rulings and find that they, as well asthe other rulings made by the hearing officer at the hearing, are freefrom prejudicial error.They are Hereby affirmed.Oral argument was heard before the Board at Washington, D. C.,on August 22, 1946.The alleged denial of due processThe Coast Association contends that the companies and employerassociations named in the petition have been denied due process of lawin this proceeding in that : (1) timely notice was not given prior to thehearing; (2) the notice of hearing was not adequate in that there was WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 123no precise statement of the issues involved; (3) the Board's refusal tohold separate hearings in each of the four areas denied the parties aproper hearing; and (4) there was an improper joinder of parties.Similar contentions were raised indlatter o l Waterfront EmployersAssociation o l the Pacific Coact, et al.,Case No. 20-R-1615 (71 N. L.R. B. S0), issued this day, herein called the Walking Boss case.The employer associations, Petitioner, and many of the companiesherein were also parties to that case,' and we found there, as we dohere, that these contentions are uu ithout merit.An amended petitionwas filed with the Board on June 3, 1946, in which Petitioner clearlyset forth the classifications of employees which it sought to representand the individual employers of such employees, the alleged appro-priate bargaining unit in terms of the membership of the four employerassociations, and the reasons why it deemed a coast-wide unit to beappropriate, alleging also that the Coast Association is an employerwithin the meunng of the Act.Notice of hearing on this petitionwas issued June 7, 1946, setting the hearing date as of June 18, 1946.Thereafter the hearing was held in San Francisco, California, andSeattle,Washnigtori, as indicated above.The Trial Examiner's denialof the motions for separate hearings was made with the understandingthat, if in the course of the hearing it became evident that an unduehardship would be imposed on any of the witnesses to require theirappearance at the place where the hearing was then being conducted,adjournment to other localities to hear their testimony would be made.The record does not show that the convenience of the parties or theirwitnesses required hearings to be held elsewhere than in San Franciscoand Seattle.Nor does the record support the contention that there has been animproper joinder of parties.As will appear hereinafter, the com-panies which hire checkers, the classification of employees here soughtto be represented, are members of and are represented by the regionalemployer associations m bargaining with such employees, and theregional associations in turn are members of and act through the CoastAssociation, so that all the associations may be found to fall withinthe definition of "employer" under the Act.From these facts, and upon the entire record, we believe that theparties were properly joined, that they were given timely and ade-quate notice of the issues in this proceeding, that they at all timesfully understood those issues, and that full and adequate opportunitywas afforded them to participate in the hearing and to call witnessesand present competent evidence.We find, therefore, that the conduct2By stipulation of the parties, all of the record and exhibits in the Walking Boss case,except that relating to commeice, ,oeie mcoiporated into the record of the instantproceeding. 124DECISIONS OP NATIONAL LABOR RELATIONS BOARDof this proceeding has in no way been prejudicial to the rights of anyof the parties, nor has it denied them due process of law.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESWaterfront Employers Association of the Pacific Coastis an em-ployerassociationcomposed, directly or indirectly,of allshipping,stevedore, and terminal companies operating in the States of Califor-nia,Washington, and Oregon, which employ checkers and which arepresently being represented by the California Association, Northernor Southern Divisions,3 the Washington Association, or the WaterfrontEmployers of Portland, herein called Portland Association, in collec-tive bargaining with respect to such employees.At the hearing, the following written stipulation was entered intoby and between the California Association, Southern Division, andthe Board :That if a competent witness were called by the petitioner in thismatter, he would testify as follows :1.That the Waterfront Employers Association of California,Southern Division represents its members doing business inthe Southern California area as their duly designated and author-ized collective bargaining representative, in dealing with Local1-63 of the International Longshoremen's and Warehousemen'sUnion, the collective bargaining representative of ship clerks inthe South California area;2.That the members represented by the Waterfront Employ-ers Association of California, Southern Division in the mattercovered by paragraph 1 above are engaged in transportation oractivities necessarythereto of water-borne cargoes being trans-ported by the Army, the Navy, the Administrator, War ShippingAdministration, or certain private carriers, and that such water-borne cargo is mostly owned by the United States, although someof such cargo is owned by private persons.3.That more than 50 percent of the said cargo at the time itis loaded, unloaded or handled is in the course of being trans-ported by the Army, the Navy, the Administrator, War ShippingAdministration, or certain private carriers, between states of theUnited States, or the United States and foreign countries, or be-tween the United States and non-contiguous territories or posses-8 For certain administrative and bargainingpurposes, the California Association is sub-divided into the Northern Division and the Southern Division, according to the geographi-cal location of the offices of the members of the Association WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 125sions of the United States; that in conjunction with the loading,unloading, 'handling and transporting of said cargo, the mem-bers represented employ ship clerks, checkers and supervisorsat the time said cargo is being loaded, unloaded, or handled.It is further stipulated that the foregoing testimony may bedeemed evidence to the same extent and with the same force andeffect as if such testimony were given by a witness in thisproceeding.Similar stipulations were entered into with the Board by theWashington Association and the Portland Association but were per-mitted by the hearing officer to be withdrawn upon his reversal of aprevious ruling granting a continuance of this proceeding, the con-tinuance apparently having been a condition under which the stipula-tions were made.From our commerce determinations in the Walking Boss and othercases,4 aswell as from certain evidence introduced into the record,-' wefind that all companies which are members of the California Associa-tion,Northern Division, the Washington Association, and the Port-land Association, and which employ checkers, as well as all companieswhich are members of the California Association, Southern Division,and which employ checkers," are engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, affiliated with the Congressof Industrial Organizations, claiming to represent certain employees ofthe companies herein concerned.7InternationalLongshoremen's Association, Local 38-36, hereincalled the ILA, Local 38-36, is a labor organization, affiliated with the'Matter of Shipowners Association ofthePacific Coast, et al.,7 N. L. R. B. 1002, and32 N. L. it.B. 668.This evidence consists of several copies of the "PacificShipper," aweekly compendiumof Pacific Coast shipping,and a copy of "The Guide," a daily shipping paper, both beingpublications generally in use in the shipping industry for the informationthey containthiough advertisements and other means as to shipping and terminal companies and theiroperations, sailing _schedules, etcObjection was made by the employer associations thatmany of the companies holding themselves out to be engaged in inter-coastal and foreignshipping operations were so engaged as agentsfor the war Shipping Administration.' Thatthis objection is withoutmerit forthe purpose of showing that the companies themselvesare notengaged in commerce within the meaning of the Act,see our opinionin the walkingBoss case.iThese companies are coveredby the stipulation mentioned aboveiThe Coast Associationcontendsthat Petitionerhas discriminatedon thebasis of race,creed, political and economic beliefs,and past work history with respectto union member-ship and work opportunitiesafforded the checkers.No convincing evidence showing suchdiscrimination was introduced or offeredto be introduced.Petitioner'sconstitution andbylaws contain no basis for a charge of such discrimination.Moreover,there is no showingthat it will not accordequal representationto allemployeesin any unitfound appropriateSeeMatterof Larais &Brother Company, Inc.,62 N L. R B 1075For similar reasons, weflnd Petitioner's contentionthat the ILA, Local38-36, discriminates on the basis of racewith respectto union membershipto lie without merit. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Federation of Labor, claiming to represent certain em-ployees of the,companies herein concerned.sIII.TITE QUESTION CONCERNING REPRESENTATIONThe Coast Association contends that, the Board is without juris-diction in this proceeding because no question concerning represen-tation has arisen, inasmuch as demand for recognition and bargaiunghas been made by Petitioner only upon the several employer associa-tions and not upon the ,individual companies, and demand upon thecompanies cannot be inferred from the mere existence of this pro-ceeding.')Similar contentions were considered by us in the WalkingBoss case where we found them, as we do here, to be without merit.The Coast Association, the Washington Association, and the ILA,Local 38-36, contend that the contract presently in effect in the Wash-ington area covering checkers bars a present, deternlnultion of repre-sentatives.This bargaining agreement between the ILA, Local 38-36,and the Washington Association fixes September 30, 1946, as its ex-piration date, subject to being renewed if notice to the contrary is notgiven by either party at least 60 days prior to that date.But theamended petition herein was filed on June 3, 1946. In view of thetimely filing of the amended petition and the aunlversary date of thecontract we find, as we did under similar clrcunlstances in the WalkingBoss case, that the Washington agreement is not a bar to a determina-tion of representatives at this time.70"At the heaiing, the Trial Examiner granted the motion to infeivrn e made by the ILA,Local 38-36, and the ILA, Local 38-78A, on their claim of interest in the proceeding byvirtue of then collective bargaining agreements with the Washington and Portland Asso-ciations, respectively, coveiing certain of the checkersIn the biIi fs and at the oral argu-ment before the Board, however, inteivention-in behalf of the ILA, Local 3S-78A, was ineffect abandoned, in the light of the consent election held in the Portia ni area, refeiiedto hereafter, in which the checkers selected Petitioner's local in that aica as their baigain-mg representatrieOn FebruaiN 11, 1946, it letter signed by Petitioner and several of its locals was ad-diessed to the president of the Coast association alleging that the s,gn.afories representedthe vast ma,loi rty of checkers on the Pacific Coast and requesting negotiations for a coast-wide agreementOn February 19, 1946, Petitioner addressed identical telegrams to allthe employer associations stating that it represented a majority of the checkers employedbi-members of the ianous waterfront employees' associatiou5 on the Pacific Coast and thata petition was being filed with the Board that day to obtain cottificationPetitioner in itstelegianis also requested the associaticns to bargain collectiveli with it on behalf of theemployees namedNo written replies to any of the bargaining demands were receivedHoiNever Petitioner was informed verbally by the president of the Coast Association andby an officer of the Califoinia Association that they would not bargain on a coast-widebasis until Petitioner was certified by the Board in it coast-wide unitAn iigieenient covering the checker, in the Oregon ;lea ii is also urged as a hat atthe hearing, but this position is, in effect, abandoned in the briefs filed firth the Iioaid dueto the results of the consent alection in that aiea ieterred to in footnote 8Pursuant tothe election (Case No 19-R-1757), Petitioner s local was, on Tuli 16, 1946, designated bythe Regional iirectoi for the Nineteenth Region as the bargaining represeatafive of theOregon clieckei5The local is now considered to be a paiti to tlie contractWe find no merit in the fuithet contention of the Coast Association that the designationofPet ifiouci's local as the baigaining iepresentatne in the Oregon area is a bar to thepnescnt pioceediug, in which a different unit is sought, inasmuch as the unit agieed uponby the panties to the consent election is not, undei the circumstances, binding upon theBoardSee'Hatter of ilu117ui-Rockimail Corporation,5N L It 13 206, 210,Matter ofelrniouiitCompany, 5 N1,ItB 535, 538 WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 127We find that a question affecting commerce has arisen concerningthe representation of employees of the Employers, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNIT; THE IETER\IINAIION OF 1IEP1IESENTATIVESPo.sitio9l ' 0/ the PartiesPetitioner seeks a unit composed of all workers employed as super-cargoes, supervisors, clerks, and checkers, herein referred to as check-ers,who work in the Pacific Coast port of the United States for thecompanies which are members of one or more of the following employerassociations: CoastAssociation, California Association,WashingtonAssociation, alnd Portlauid Association'ti In effect, Petitioner seeks tocombine in a single coast-wide unit the checkers presently being bar-gained for in four separate area tulits.l-' Iii opposing this mlit, tileWashington Association and the ILA, Local 38-36, contend that onlya unit limited to the Washington area is appropriate, while the CoastAssociation contends that only individual employer units may be foundappropriate by the Board, and that, although the companies havevoluntarily bargained on an area-wide basis, the Board does not havethe power to find any nnlltiple-employer units appropriate.A. The statics of checkers and their work in the industryGenerally speaking, checkers are clerical employees who are con-cerned with the inventory, receipt, stowage, and delivery of ships'cargo to or from marine terminals.From 10 percent to 25 percentof the checkers are so-called "steady" employees who work for par-ticular individual companies; the remainder are dispatched on a rota-tion basis -Front lining halls which are jointly operated by the localcheckers' unions and the regional employer associations in the variousareas.There is a further division into "hourly" and "monthly"checkers, the hourly checkers working and being paid by the hourand the nlontlnly checkers being paid by the month, irrespective of"Appendix 1: of the aingnled petition further designates the classifications includedwithin the teini "checkers"as followsclerks or checkers,supervisors,super-supervisors,supercargoes,receiving clerks, deliver, clerks, spotters,sorters, weighers, stowage clerks,plan cam ks, r ar clerks, dock permit cler ks book men-r ecci wg and dehvermg, chief dellvei yclerks, chief receiving clerks, chief car clerks,chief book mien,inventory cleiks, floor run-ners, chief i inners,cai runners,cooper s, and hatch-watchmenMahe lustor, of collect u,bamgaiiiing concerning clreckers, as hereafter discussed, hasdeveloped in four areasThese are the areas of Northern California,Southeiii California,Washington, and OregonPrior to 1943, bargaining in each of these areas was conductedbetween the respective regional employer associations then in existenceand the localcheckers' unionsAlthough in 1943, as explained in the walking Boss case,the AVater-iront Employers Association of San Francisco(which covered Northern California) andtheWaterfrontEmployers Association of Southern California combined to form the Cali-fornia Association,bargaining with the clreckers is still separately carried on in Californiaoi, the basisof the Northern and Southern areasa7177 t4-47-vol 71-10 128DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether or not they work a specified number of hours.Monthlycheckers are initially dispatched through the hiring hall as daily orhourly checkers and are then subsequently hired on a monthly basis.Both hourly and monthly checkers have a maximum number of hourswhich they may work per month before being required to return tothe hiring hall; however, if all other checkers have worked the maxi-mum number of hours allowed and are thus unavailable for dispatch-ing by the hall, work is permitted beyond the maximum time limit.The rotation system of dispatching checkers results in their frequentinterchange among the companies operating in a particular area.Interchange of checkers between the different areas does occur, butsuch instances are only occasional and infrequent.Wage rates for checkers are uniform throughout all the areas exceptin Northern California where, since 1940, the checkers have received5 cents per hour less than the rate being paid in the other three areas.However, a vacation provision is included in the bargaining agreementcovering the checkers in Northern California, whereas the agreementsin the other areas contain no vacation provisions.Wage paymentsto the checkers are made through central pay offices which are oper-ated by the regional employer associations and are located in eachof the four areas.Checker working conditions are also substantiallyuniform along the entire Pacific Coast.It was stipulated at the hearing that longshoremen do the physicalwork and that the checkers do the clerical work in connection with thehandling of water-borne cargo on the docks, and that the two types ofworkers are component parts,and complement each other in the properoperation,of the shipping industry.From the foregoing facts, we believe, and find, that the checkerson the Pacific Coast constitute a single, well-defined, cohesive groupwith substantially uniform wages and working conditions, and thatthey have mutual interests and problems.B. The history of organization and collective bargaining with respectto employees other than checkers in the industryThe history of organization and collective bargaining for rank andfile longshoremen, carloaders and dock workers, ship, dock, and walk-ing bosses, and certain miscellaneous groups of employees who workon the Pacific Coast for companies which are members of one or moreof the employer associations has been discussed in some detail in theWalking Boss case.We shall not repeat that history here, but wenote that it discloses a definite pattern of organization and actualcollective bargaining for such employees on an area-wide, or, as inthe case of the rank and file longshoremen, a coast-wide, uiultnple- WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 129employer basis.Also in the WalkingBoss case,we found that it wasfeasiblefor ship, dock, and walkingbosses to be bargained for in asingle coast-wide unit, although no final unit determinationwas made.C.The history of organisationand collectivebargainingwith respectto checkersWidespread organization of the checkers along the Pacific Coastwas commenced in the latter part of 1933,13 a number of local checkers'unions being chartered by the ILA to form part of its Pacific CoastDistrict 38.In a number of the smaller ports, the checkers becamemembers of the longshore locals.All participated in the coast-widestrike in 1934.Shortly after the strike was terminated, a number ofthe checkers' locals in the four areas obtained collective bargainingagreements with individual companies. In 1935 and 1936 these localssuccessfully negotiated agreements with each of the regional em-ployer associations on an area-wide basis, and it is on this basis thatbargaining for checkers has continued until the present time. 14Atfirst, separate agreements for hourly and monthly checkers were con-cluded, but since 1940, except in the Washington and Oregon areas,single agreements covering both have been executed.From therecord, it appears that at the time of the hearing the Portland local(presently affiliated with Petitioner) was also demanding a singleagreement.From August 1936 to February 1937, extensive negotiations werecarried on between ILA District 38 on behalf of all of its affiliatedcheckers' locals and the so-called "Coast Committee for the Ship-owners" for the purpose of entering into a coast-wide collective bar-gaining agreement for checkers.Numerous proposals and counter-proposals were offered, but the parties were unable to agree and,ultimately, at the conclusion of the coast-wide strike of 1936-37, itwas decided to resume bargaining negotiations on an area basis.Later in 1937, when District 38 took a referendum ballot on thequestion of CIO affiliation, as referred to in the Walking Boss case,and the vote was overwhelmingly in favor of such affiliation, thecheckers' locals in Portland and Seattle nevertheless voted to remainaffiliated with the ILA.13Thereafter, negotiations for a coast-wideagreement covering checkers were never resumed.As stated above,however, bargaining on an area-wide basis has continued to thepresent clay.1s The ILA, Local 38-36, was organized in 1917 and has bargained with employers intheWashington area continuously since 191814Hueneme,San Diego,Stockton,and Eureka,all minor California ports, are not coveredby the area agreements.^ The checkers'locals in San Pedro,San Francisco,and Stockton,all in the State ofCalifoi nma.voted to affiliate with the CIOThe checkers' local in Portlandhas sincesimilarly changed its affiliation,as demonstrated by the recent consent election in thatarea hereinbefore referred to.0 130DECISION'S OF NATIONAL LABOR RELATIONS, BOARDD. The employer associations as "employers" of checkersIn the Walking Boss case there is recorded in some detail portionsof the constitution and bylaws of the Coast Association, whicli showthat the Coast Association is empowered to represent its members inmatters concerning longshore workand other employments ashoreat Pacific Coast ports, and specifically to "fix, establish and maintainon behalf of its members policies" relating to such labor and torepresent its members in "the negotiation, execution and perform-ance of contracts . . . with groups or associations of longshore-men and other shore employees governing wages, hours and conditionsof such employment."Such action taken by the Coast Association onbehalf of its members is binding upon the members. Furtherevidence discussed there shows that the regional associations and theirmembers, either by provision of association bylaws or by virtue ofthem membership in the Coast Association, are bound by the policiesand agreements established or entered into by the Coast Association inbehalf of its members, and that the regional associations themselvesmay bind their members to contracts entered into in their behalf bythe associations.As discussed above, collective bargainm(, between the regional asso-ciations and the local checkers' unions has existed for some time in thefour areas.There has been no formal collective bargaining respectingcheckers by the Coast Association on a coast-wide basis.standing this fact, the record shows that the Coast Association inreality formulates and substantially controls labor policy relating tocheckers throughout the Pacific Coast.This conclusion is supportedby the following evidence :(1)The February 1941 survey, referrecl to in the Walking Bosscase, which was made by a Coast Association committee of wages paidin all Pacific port areas to the various classes of port labor other thanthe longshoremen covered by the coast-wide longshore agreement in-cluded a section on checkers. In this section of the survey, the Wash-ington Association is "requested" to submit to the other regional asso-ciations, before discussing it in any manner whatever with thecheckers employed by its members, a draft of its recommendations as towage increases for the checkers. Specific recommendations are oraclein the report as to what wage rates the Washington Association shouldnegotiate.Such negotiations were soon thereafter entered into, for byletter dated May 2, 1941, copies of which were submitted to other re-associations, theWashington Association reported to the CoastAssociation on a conference regarding "checker negotiations," enclos-ing the wage recommendations of a United States Department of LaborConciliator who participated in the conference.The letter stated thatthe Board of Trustees of the Washington Association was about to0 WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 131considerthe conciliator's proposal,and that this board would submitits recommendations by teletype to the Coast Association."This issent to you in advance,"the letter concluded,"so that you may havetime to give it some thought and consideration."The recommenda-tions of the Washington Association'sBoard-of Trustees were laterconsidered by the Coast Association, asevidencedby the"Docket" fora special meeting of the Board of Directors of theCoastAssociation,datedMay 9,1941, which stated the purposes of the meeting to be,among others,"To go thoroughly into the recommendations of theWashington Association on Wage increases to foremen and checkers,"and "to consider the repercussions on the other ports."There is noevidence as to the nature of the iiegotnatioins thereafter,but a supple-mentalbargaining agreement of July 8, 1941,between the WashingtonAssociation and the ILA, Local 38-36, reflected slightly lower ratesfor hourly checkers and slightly higher increases for monthly checkersthan those contained in the conciliator's proposal.(2)A letter introduced into evidence at the hearing shows that asearly as 1940 the Coast Association was deternunmg labor policy forthe regional associations as regardswages,hours, and working condi-tions for the checkers employed by the nneiiibers of the several associa-tions.This letter,written on August 16,by the Coast Associationto the Washington Association,copies of which were submitted to theother regional associations,was entitled"Checker Negotiations" andbegan as follows :This is an attempt to summarize what was theagreeirwnt on policyo f the Coast Board,and the understanding in detail reached yes-terday by representatives of the Ports.[Italics added.]Thereafter the letter gave an account of the decision by the CoastAssociation Board of Directors that, (a)the managers of the regionalassociations were to meet with the labor relations committee of thecheckers' union in their respective regions and attempt to renew thethen existing contracts for a designated term;(b) no changes were tobe made in the agreements other than those set out in the letter;(c)"the Districts(regions)[were]authorized to agree with theChecker members of the Labor Relations Committee that in the eventof wage adjustmentsin related employmentswhich affect[ed] themor their employmentnegotiations foran adjustmentin their wages[wereto] be started promptly without the formality of'notice as percontract"; (d) a recommendation was made that companies in allregions put as many checkers as "practicable"on a monthly basis; and(e) if it so desired,theWashington Association was to make analternative offer in its contract negotiations with the checkers, but itwas instructed to notify the other associations which of the offers itdecided to make, and, if that offer were rejected,.to confer with the 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDother associations before acting further.The letter then continuedwith some so-called "further notes of understanding" on specificterms relating to wages and hours for checkers, a statement that theoffer to the checkers was not mandatory if any port did not wish tomake it, and concluded with the following paragraphs :The care which all of the Port Associations are giving in thismatter is based upon the need, always with us, of maintainingparity as closely as practicable.It is further borne in mind thatthe two groups, ILWU and ILA are of course rivals and are likelyto be playing the employers off one against the other.Voluntary endorsement by any of the Port Associations or theCoast of that principle (extending vacations to casual checkers)... would be a serious handicap in the opposition of all of, theAssociations to the Union's demands for vacations for casuallongshoremen.(3)Testimony introduced into the record by stipulation of all theparties, concerning negotiations in May 1946 between the PortlandAssociation and the local checkers' union for a new bargaining agree-ment, shows that (a) the Portland Association submitted to the CoastAssociation for approval a tentative agreement which it had reachedwith the local; (b) when the Coast Association did not approve, thePortland Association refused to enter into the proposed agreement;and (c) the Portland Association did not enter into any agreementwith the checkers' local until certain provisions "recommended" by theCoast Association were incorporated into it, and it had been approvedby the Coast Association.(4)The testimony of Russell Ferguson, manager of the PortlandAssociation, quoted at length in the Walking Boss case, discloses apractice of "clearing" all contracts dealing with employee wages andworking conditions, including agreements covering checkers, amongall the regional associations and the Coast Association.We conclude from the foregoing facts an-1 the entire record that theactivities of the several regional associations and the Coast Associationin behalf of their members with respect to checkers are such as tobring them within the Act's definition of "employer" of thoseemployees 16E. The power of the Board to find multiple-employer units appro-priate and the exercise of that powerThe Coast Association contends that the Board has no authority tofind appropriate a unit broader than that composed of the employees21 See the caseson this point cited in the walkingBoss case. WATERFRONTEMPLOYERS ASSOCIATION OF THE PACIFICCOAST 133of an individual direct employer.For the reasons stated in our deci-sion in the Walking Boss case, we find this contention to be withoutmerit.Moreover, we believe that we may properly exercise the powerto find appropriate a multiple-employer unit or units under the cir-cumstances of this case, despite the Coast Association's opposition,inasmuch as the elements warranting its exercise, as outlined in theWalking Boss case, are present here.We have noted heretofore thelong history of collective bargaining relating to checkers in each ofthe four areas and have shown that the terms of that bargaining, sofar as concerns the employers, were formulated and placed into effectby the Coast Association and the several regional associations on acoast-wide basis, in behalf of all the companies on the Pacific Coastwho were members on one or more of the associations and directlyemployed checkers.Furthermore, the state of organization of thecheckers and the employer associations and the history of bargainingon a multiple-employer basis make it abundantly clear that adequatemachinery exists for the conduct of bargaining on a multiple-employerbasis.F. The scope of the multiple-employer unit or unitsa.GeneralThe history of collective bargaining concerning checkers clearlydemonstrates the appropriateness of placing them in a multiple-em-ployer unit or units for the purposes of collective bargaining insteadof in individual company groupings.We believe, moreover, that thecircumstances revealed in the record and discussed above indicate thefeasibility of including them in a single multiple-employer unit, coast-wide in scope and coextensive with the membership of the severalemployer associations.The factors supporting this position are : -(a)The checkers employed along the entire Pacific Coast forma well-defined cohesive group with substantially uniform wages andworking conditions and have mutual interests and problems.(b)A coast-wide unit of the rank and file longshoremen, whosework is closely related to that performed by the checkers, has beenfound appropriate by the Board, and the longshoremen have con-ducted their bargaining on that basis.Moreover, we found in theWalking Boss case that a coast-wide bargaining unit of the walkingbosses who supervise the rank and file longshoremen is also feasible.(c)The state of organization of the checkers indicates their abilityand desire to function on a coast-wide basis.Thus Petitioner, havingorganized checkers employed throughout the Pacific Coast, althoughwith less success in Washington than in the other regions, here seeksto represent them on a coast-wide basis.Furthermore, checker mem- 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDhers of Petitioner participated in a coast-wide conference which Peti-tioner called in San Francisco, California, in December 1945, andthere drafted, and subsequently presented to the Coast Association, aproposed coast-wide bargaining agreement for checkers.(d)The organization into employer associations of the companieswhich employ checkers indicates the ability of those companies tofunction on a coast-wide basis.The companies concerned herein whichemploy checkers are members of the Coast Association, either throughtheir membership in the regional associations or directly.As shownin the Walking Boss case, the Coast Association is empowered toestablish labor policies for "longshore work and other employmentsashore" and to represent its members in collective bargaining withgroups of "other shore employees." Such action by the Coast Associa-tion is binding upon its members. Similarly, the regional associationsmay act for and bind their members in negotiations concerning check-ers, and, through their practice of clearing matters among themselves,as well as through the Coast Association, in effect achieve such actionon a coast-wide basis.(e)The Coast Association determines labor policies relating tocheckers throughout the Pacific Coast for all its members which employsuch employees.As -found above, the Coast Association, by suchactivities, and the regional associations, by their activities respectingcheckers on behalf of their member companies which are located alongthe entire Pacific Coast, fall within the Act's definition of employer ofsuch labor.(f)The history of collective bargaining concerning checkers showsthat, as a practical matter, the companies and employer associationshave regarded and treated all such employees throughout the PacificCoast substantially as a single group.b.The 1ashington Association companiesBut we are of the opinion that a separate unit of checkers employedin the Washington area by the companies which are members of theWashington Association may also be appropriate for the purposes ofcollective bargaining.In support of this view, we note the following :(a)The checkers employed in the Washington area by themselvesform a well-defined cohesive group with uniform wages and workingconditions.(b) Checkers in Washington have been organized by the ILA, Local38-36, on an area basis, and this union desires to represent them on sucha basis.(c)The organization into the Washington Association of the Wash-ington companies which employ checkers indicates the ability of thesecompanies to act on a regional basis. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 135(d) The Washington Association is an employer within the meaningof the Act of its members' checkers.(e)Since 1918, except for the period from 1920 to 1934 during whichit bargained with individual companies, the ILA, Local 38-36, hashad collective bargaining agreements covering the checkers employedby companies in the Washington area, and it has been recognized inthese agreements as the bargaining representative of these employees.In the foregoing circumstances, we normally Would establish twoseparate voting groups-one comprised of the checkers employed intheWashington area, and the other consisting of the checkers in theOregon, Northern California, and Southern California areas-ii l orderto ascertain the desires of these employees as reflected by the resultsof separate elections in the two voting groups.And our unit deter=mination would depend in part upon the employees' desires. If theemployees in the two voting groups, voting separately, selected Pe-titioner, they would be taken to have indicated a desire to constitutea single appropriate unitBut it appears unnecessary here to directan election in a separate voting group of the checkers in the Oregon.Northern California, and Southern California areas.Petitioner isnow recognized as having majority status in each of these areas.Thus,itwould seem that its majority status in the three areas combined isnot questioned.We shall, therefore, direct an election only in a vot-ing group of checkers employed in the Washington area. Shouldthese employees designate Petitioner as their bargaining representa-tive, they Will be taken to have indicated a desire to be bargained foras part of a -unit of all checkers employed along the entire Pacific Coastby members of one or more of the employer associations. In the eventthey select the ILA, Local 38-36, as their bargaining agent, however,they will be taken to have indicated a desire to constitute a separateappropriate unit.Accordingly, we shall direct that an election be held among theemployees in the voting group described below who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction :All supercargoes, supervisors, clerks, and checkers employed in theState of Washington, exclusive of the Columbia River ports, by thecompanies named in the Appendix annexed hereto, which are membersof one or both of the following associations: Waterfront EmployersofWashington and Waterfront Employers Association of the PacificCoast.17.17 It is intended to include all members of these associations which employ checkers inthe State of Washington, exclusive of the Columbia River ports, and not only thosemembers listed in the Appendix 136DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employers involved herein,including the companies listed in the Appendix annexed hereto, anelection by secret ballot shall be conducted as early as possible,but notlater than thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the TwentiethRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Sections 203.55 and 203.56; of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the voting group described in Section IV, above, who'rere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether the employees desire to be represented by Inter-national Longshoremen'sAssociation(AFL), or by InternationalLongshoremen's and Warehousemen'sUnion(CIO), for the purposesof collective bargaining, or by neither.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives filed herein by International Longshoremen'sand Warehousemen'sUnion, C. I. 0., be, and it hereby is dismissed asto the E. K. Wood Lumber Company.MR. JAMES J. REYNOLDS,JR., took no part in the consideration ofthe above Decision,Direction of Election,and Order.APPENDIXAinsworth & Dunn Dock Co., Pier 14, Seattle, WashingtonAlaska Steamship Company, Pier 2, Seattle,WashingtonAmerican Foreign Steamship Co., c/o Matthewson Shipping Co.,White Bldg., Seattle, WashingtonAmerican Hawaiian S. S. Co., Seattle, WashingtonAmerican Mail Line,Ltd., 759 Stuart Bldg., Seattle, WashingtonAmes Terminal Company, 3200-26th Avenue, S. W., Seattle,WashingtonAnglo-Canadian Shipping Co., 425 Howe Street,Vancouver, B. C. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 137Arlington Dock Company, Pier 5, Seattle, WashingtonBaker Dock Company, P. 0. Box 1483, Tacoma, WashingtonBellingham Contr. & Steve. Co., 800 State Street, Bellingham,WashingtonBlue Funnel Line, c/o Dodwell & Company, Exchange Bldg., Seattle,WashingtonBlue Star Line, Inc., Northern Life Tower, Seattle, WashingtonBorder Line Navigation Co., Coleman Building, Seattle, WashingtonCalifornia Eastern Line, 1010 Washington, Vancouver, WashingtonCanadian Transport Co., Ltd., 832 West Hastings Street, Vancouver,B. C.City Dock Company, Pier 7, Seattle, WashingtonCoastalSteamshipCompany, 1220 St. Paul Avenue, Tacoma,Washington-Deming, Roberg & Williams, 109 W. Magnolia Street, Bellingham,WashingtonDodwell & Company, Ltd., Exchange Building, Seattle, WashingtonEast Waterway Dock & Whse. Co., Box 98, Seattle, WashingtonElliot Bay Service Company, Pier 41, Seattle, WashingtonEverett Stevedoring Company, Inc., Pier 1, Everett, WashingtonFruit Express Line, Skinner Building, Seattle, WashingtonGirwood Shipping Company, Northern, Life Tower, Seattle,WashingtonGrace Lines, Inc., Seattle, WashingtonGrays Harbor Steve. Co., Aberdeen, WashingtonGreat Northern By. Co., Smith Cove, Seattle, WashingtonGriffiths& Sprague Steve. Company, Coleman Building, Seattle,WashingtonIntercoastalPacking Company, Stacy & E. Waterway, Seattle,WashingtonInternational Shipping Co., Northern Life Tower, Seattle, WashingtonThe Jordan Company, Canadian National Dock, Seattle, WashingtonJ.Lauritzen Line, c/o Girwood Shipping Company, 1001 NorthernLife Tower, Seattle, WashingtonLongview Stevedoring Company, Mill Site, Longview, WashingtonLuckenbach Gulf Steamship Company, Smith Tower, Seattle, Wash-ingtonH. E. Mansfield, Inc., Anacortes, WashingtonMatson Terminals, Inc., Union Pacific Dock, Seattle, WashingtonMcCormick Steamship Company, Seattle, WashingtonNewsprint Service Company, Pier 63, Seattle, WashingtonNorthern Stevedores, Inc., Coleman Building, Seattle, WashingtonNorthland Transportation Co., Pier 5, Seattle, Washington 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDOlympic Steamship Company, Inc. (Consolidated-Olympic SS Co.),Smith Tower,Seattle,WashingtonOlympic Peninsula Steve. Co., c/o Rothschild-International, North-ern Life Tower, Seattle, WashingtonOlympia Stevedoring Company, Olympia, WashingtonOlympic Stevedore Co., Inc., Smith Tower, Seattle, WashingtonPuget Sound Steve. Co., Canadian National Dock, Seattle, Wash-ingtonQuerin Steve. & Terminal Co., Pier 56, Seattle, WashingtonRothschild-International Steve. Co., Northern Life Tower, Seattle,WashingtonSalmonTerminals, Inc., Pier 40, Seattle, WashingtonSanta AnnaSteamshipCompany, 519 Coleman Building, Seattle,WashingtonSeaboard Stevedoring Corp. of Wn., Hanford Street Dock. Seattle,WashingtonShaffer Terminals, Inc., P. O. Box 1157. Tacoma, WashingtonShepard Steamship Company, 1411 4th Avenue Bldg., Seattle, Wash-ingtonSteamers ServiceCompany, 6002 E. Marginal Way, Seattle, Wash-ingtonTait Stevedoring Co., Northern Life Tower,Seattle,WashingtonThomas &Dear, Inc., c/o Sperry Flour Company, Waterfront, Ta-coma, WashingtonTwin Harbor Steve. Co., Hoquiam, WashingtonPaulUnoff, Agrt. Canadian Trans. Co., Ltd., Exchange Building,Seattle,WashingtonUnited Oceania Transport Co., Ltd., 1629 Exchange Building, Seat-tle,WashingtonVancouver Stevedoring Company, Vancouver, WashingtonWashingtonSteve. Company, 1315 Alaska Building, Seattle, Wash-ingtonFrank Waterhouse & Co. of Canada, Ltd., Exchange Building, Se-attle,WashingtonWestern Stevedore Company, 96 Columbia Street, Seattle,Wash-ingtonWillapa Harbor Steve. Co., Raymond, Washington